                Case 2:21-cv-03880-DMG-SHK Document 1-1 Filed 05/07/21 Page 1 of 13 Page ID #:8
Electronically FILED by Superior Court of California, County of Los Angeles on 03/12/2021 12:22 PM Sherri R. Carter, Executive Officer/Clerk of Court, by D. Williams,Deputy Clerk
                                                 21STCV09800
                                         Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer: Robert Draper




           1      LAWRENCE S. MIDDLETON (No. 157866)
                  811 Wilshire Boulevard, 17th Floor
           2
                  Los Angeles, California 90017
           3      Telephone: (213) 465-2646
                  Facsimile: (310) 388-5671
           4      Email: lawrencemiddleton@lmiddletonlaw.com
           5
                  Attorney for Plaintiff
           6      Armen Mouradian

           7                                    SUPERIOR COURT OF THE STATE OF CALIFORNIA
           8                                                        COUNTY OF LOS ANGELES
            9
                  ARMEN MOURADIAN,                                                             Case No.: Number
          10
                                         Plaintiff,
          11
                                         vs.                                                     COMPLAINT FOR DAMAGES:
          12                                                                                     1. Violation of Civil Rights, 42
                  THE CITY OF LOS ANGELES, THE LOS                                                  U.S.C.§ 1983;
          13                                                                                     2. Violation of Civil Rights, 42
                  ANGELES POLICE DEPARTMENT and
          14      DOES 1 through 10 inclusive,                                                      U.S.C.§ 1983, Supervisory
                                                                                                    Liability;
          15
                                         Defendants.                                             3. Violation of California Civil
                                                                                                    Code§ 52.1;
          16                                                                                     4. Assault and Battery;
          17                                                                                     5. Negligence;
                                                                                                 6. U.S.C.§ 1983, Monell
          18                                                                                        Violations
          19                                                                                     [DEMAND FOR JURY TRIAL]
          20
                  PLAINTIFF COMPLAINS AND ALLEGES AS FOLLOWS:
          21
                                                                                    PARTIES
          22

          23                  1.         Plaintiff Armen Mouradian is, and was at all times relevant hereto, a resident of

          24      Tarzana, California, in the County of Los Angeles, and an adult competent to bring this suit in
          25
                  this Court.
          26
                             2.          Defendant City of Los Angeles is a municipality operating pursuant to its Charter
          27
                  and organized and incorporated under the laws of the State of California.
          28




                                                                          Exhibit 1 - Page 8
     Case 2:21-cv-03880-DMG-SHK Document 1-1 Filed 05/07/21 Page 2 of 13 Page ID #:9




             3.      Defendant Los Angeles Police Department ("LAPD") was and is a department
2
     and agency of defendant City of Los Angeles, acting within its jurisdiction and under its control.
 3
             4.      Plaintiff is ignorant of the full true names of defendants sued herein as Does 1
 4
     through 10, inclusive, and therefore sues them by fictitious names. Plaintiff is informed and
 5

 6    believes and thereon alleges that defendants sued herein as Does 1 through 10, inclusive, are

 7   other employees of the City of Los Angeles Police Department and were at all relevant times
 8
     acting under color of law and in the course and scope of their employment and agency. Plaintiff
 9
     alleges that each of the defendants named as "DOE" was in some manner responsible for the acts
10
     and omissions alleged herein, and Plaintiff will ask leave of this Court to amend the Complaint
11

12   to allege such names and responsibility when that information is ascertained.

13           5.      Plaintiff is informed, believes, and therefore alleges that at all times herein
14
      mentioned, each of the defendants was the agent and/or employee of the other, and in doing the
15
     things alleged herein, was acting within the scope of such agency and/or employment, under
16
     color of state law and municipal authority, and with the permission and consent of the others.
17

18                                      JURISDICTION & VENUE

19           6.      This action arises under the laws of the State of California, the United States, and
20
      Common law, including but not limited to, Title 42, United States Code, section 1983 and the
21
      Fourth and Fourteenth Amendments of the United States Constitution, California Civil Code,
22
      Section 52.1 et seq., and the case law, including Monell v. Department ofSocial Services of the
23

24    City ofNew York, 436 US. 658 (1978). California State Court jurisdiction is conferred upon the

25    court by Title 42, United States Code, section 1983, as well as the concurrent jurisdiction grante
26
      within the case laws over 42, United States Code, section 1983. Plaintiff also alleges that the
27
      conduct of each defendant deprived Plaintiff of his constitutional right to due process under the
28




                                            Exhibit 1 - Page 9
     Case 2:21-cv-03880-DMG-SHK Document 1-1 Filed 05/07/21 Page 3 of 13 Page ID #:10




      law, and caused Plaintiff to suffer grievous pain, suffering, anxiety, depression, harm, and injury
 2
      based on the excessive force applied against him. Plaintiff filed a Claim in accord with, and in
 3
      substantial compliance with California Code§§ 910 et seq., on December 24, 2019, as amended
 4
      on December 26, 2019. Plaintiffs claim was denied on March 26, 2020, and Plaintiff believes
 5

 6    this action is timely filed.

 7            7.      Each of the defendants and Doe defendants caused and is responsible for the
 8
      unlawful conduct and resulting injury by, inter alia, personally participating in the conduct, or
 9
      acting jointly and in concert with others who did so by authorizing, acquiescing in or failing to
10
      take action to prevent the unlawful conduct by intervention, or by promulgating policies,
11

12    procedures, directives, or practices pursuant to which the unlawful conduct occurred; by failing

13    and refusing to initiate and maintain adequate training, supervision, policies, procedures and
14
      protocols; by failing to implement and ensure compliance with policies and procedures and
15
      protocols; by failing to implement and ensure compliance with policies and procedures to ensure
16
      the safety and reasonable security of individuals, such as Plaintiff; and by ratifying the unlawful
17

18    conduct performed by agents, employees, staff, and officers under their direction and control.

19            8.      Whenever and wherever reference is made in this Complaint to any act by a
20
      defendant, such allegation and reference will also be deemed to mean the acts and failures to act
21
      of each defendant individually, jointly, or severally.
22
                                        FACTUAL ALLEGATIONS
23

24        A. The Excessive Use of Force Against Plaintiff

25            9.      On June 24, 2019, Plaintiff was involved in a vehicle related incident in Tarzana,
26
      California in Los Angeles, County that resulted in an accident in which Plaintiffs car struck
27
      another parked vehicle. Plaintiff left the scene on foot and eventually was found by police in an
28                                                      3




                                           Exhibit 1 - Page 10
     Case 2:21-cv-03880-DMG-SHK Document 1-1 Filed 05/07/21 Page 4 of 13 Page ID #:11




      alley behind several nearby businesses. At that time Plaintiff, obviously to the police, was
2
      experiencing a mental health episode, and appeared to be cutting his face with a foreign object
3
      that police later learned was a piece of glass. The police ordered Plaintiff to put down the piece
4
      of glass, which at that time, they sometimes referred to as a knife and at other times as a razor
5

6     blade. Plaintiff did not put down the piece of glass at that time and continued to make what

 7    appeared to be cutting motions to his face - near his eyes. As the police continued to shout
8
      orders, Plaintiff rose to his feet and in very slow, non-aggressive movements, began to walk in
 9
      the direction of the police. At that time, the police ordered that Plaintiff be shot with a 40mm

      launcher that expelled less-lethal projectiles. The shots caused Plaintiff to momentarily stop.
11

12    However, as Plaintiff recovered from the pain of being struck by each projectile, Plaintiff, while

13    still suffering a mental health episode, would fail to respond to police orders and take very slow
14
      steps in the direction of or parallel to the police. In response, the police repeatedly shot Plaintiff
15
      with bean bag shotgun and 40 mm launcher projectiles, causing Plaintiff pain and serious injury.
16
      In total, the police shot Plaintiff with 40 mm and bean bag projectiles approximately one dozen
17

18    times before finally subduing him through the use of a taser that had been available to them at
19    the scene for some time.
20
         B. As the Result of Unconstitutional Policies, Practices, and Customs within the City of
21          Los Angeles and LAPD Permitting, Tolerating, and Ratifying Unconstitutional
            Conduct, Officers of the Los Angeles Police Department Acted with Impunity in
22          Engaging in Acts of Excessive Force.
23
              10.    At the time Plaintiff was injured by the police, the City of Los Angeles and LAP
24
      were fully aware that the repeated use of 40mm launchers and bean bag shotguns in a situation
25
      where the target was clearly suffering from some form of mental health episode or disability
26

27    created a serious and unreasonable risk of serious injury. Defendant City of Los Angeles and

28                                                      4




                                           Exhibit 1 - Page 11
     Case 2:21-cv-03880-DMG-SHK Document 1-1 Filed 05/07/21 Page 5 of 13 Page ID #:12




 1    LAPD had a duty to adequately train, supervise and control its officers to prevent officers from
 2
      committing acts ofexcessive force against individuals through the deployment of40 mm
 3
      launchers and bean bag shotguns. Nevertheless, the City ofLos Angeles and LAPD had
 4
      promulgated and implemented policies and directives that were vague and ambiguous and
 5

 6    allowed for the use ofbeanbag shotguns and 40 mm launchers with little or no regard for the

 7    injuries that would likely result, and that provided no specific guidance to its police officers as to
 8
      the proper deployment of40mm launchers and bean bag shotguns against individuals suffering
 9
      from mental illness. The City ofLos Angeles and LAPD further failed to properly train its
10
      officers on the proper use of40 mm launchers and beanbag shotguns, had failed to properly warn
11

12    them ofthe risk ofserious injury to suspects that the repeated deployment ofsuch weapons

l3    presented, and had failed to properly supervise its officers in the deployment of40 mm launchers
14
      and bean bag shotguns.
15
                                        FIRST CLAIM FOR RELIEF
16
                         (Violation of42 U.S.C. § 1983 Against Does 1 Through 10)
17

18           11.     Plaintiff restates and incorporates by reference paragraphs 1 through 10 above, as
19    though fully stated herein.

20
              12.    Defendant Does 1 through 10, acting under color oflaw, deprived Plaintiff of
21
      rights, privileges, and immunities secured by the Constitution and laws ofthe United States,
22
      including the Fourth, and Fourteenth Amendments by:
23

24           a. Subjecting Plaintiff to excessive force and unjustified infliction ofharm;

25           b. Denying Plaintiff due process oflaw; all to Plaintiffs damages as herein above
26
      alleged.
27

28                                                      5




                                           Exhibit 1 - Page 12
     Case 2:21-cv-03880-DMG-SHK Document 1-1 Filed 05/07/21 Page 6 of 13 Page ID #:13




 1            13.     As a direct and proximate result of the aforementioned acts of defendants,
 2
      including Does 1 through 10, Plaintiff was injured as set forth above, and is entitled to
 3
      compensatory and punitive damages according to proof.
 4
                                      SECOND CLAIM FOR RELIEF
 5

 6            (Violation of 42 U.S.C. § 1983 Against Does 1 through 10 - Supervisory Liability)

 7            14.     Plaintiff restates and incorporates by reference Paragraphs 1-13 above, as though
 8
      fully stated herein.
 9
              15.     At all times material herein, Does 1-10, as supervisors of the Los Angeles Police
10
      Department, under the color of law, had a duty to supervise and control officers under their
11

12    command and to ensure that said officers would not violate the constitutional rights of

13    individuals by using excessive force.
14
              16.     Does 1-10 were supervisors over the officers at the scene of the use-of-force whe
15
      40 mm and bean bag projectiles were repeatedly used against Plaintiff and had the opportunity
16
      and duty to take control of the situation and of the officers deploying the 40 mm launchers and
17

18    bean bag shotguns to prevent an unwarranted use of excessive force but failed to control the

19    officers under their supervision and instead ratified and encouraged the use of force against
20
      Plaintiff.
21
              17.     Does 1-10, as supervisors within LAPD, knew or should have known of a history
22
      and propensity and pattern at the time of this incident for deputies to engage in acts of excessive
23

24    force using 40 mm and bean bag projectiles. As supervisors, Does 1-10 failed to implement

25    polices reasonably likely to protect Plaintiff from the excess use of force involving beanbag
26
      shotguns and 40 mm launchers and were further aware that policies and directives implemented
27

28                                                     6




                                          Exhibit 1 - Page 13
     Case 2:21-cv-03880-DMG-SHK Document 1-1 Filed 05/07/21 Page 7 of 13 Page ID #:14




      by LAPD were vague and ambiguous, and failed to train and ensure that officers refrain from
 2
      acts of excessive force involving the use of 40 mm and bean bag projectiles.
 3
              18.     As a direct and proximate cause thereof, supervising Does 1-10 failed to supervis
 4
      and control officers and subordinate supervisors engaged in the use of force against Plaintiff, and
 5

 6    by so doing, permitted the officers and other subordinate supervisors to unlawfully engage in

 7    excessive force against Plaintiff.
 8
                                        THIRD CLAIM FOR RELIEF
 9
      (Violation of California Civil Code§ 52.1 Against Does 1 through 10, the City of Los Angeles,
10    and the Los Angeles Police Department)
11
              19.     Plaintiff restates and incorporates by reference Paragraphs 1-18 above, as though
12
      fully stated herein.
13
              20.     The City of Los Angeles and LAPD are liable for the violations of their
14

15    employees under California Government Code Section 815.2(a). Furthermore, the City of Los

16    Angeles and LAPD are liable under California Government Code Section 815.6. The United
17
      States Constitution, Amendments IV and Amendment XIV, and the California Constitution,
18
      Article I§ 13, guarantee the right of persons to be free from excessive force. Defendants, by
19
      engaging in the wrongful conduct alleged herein, interfered with and attempted to interfere with
20

21    Plaintiffs exercise or enjoyment of this right, thus giving rise to claims for damages pursuant to

22    California Civil Code§ 52.l(c).
23
              21.     As a direct and proximate result of the aforementioned acts of defendants,
24
      Plaintiff was injured as set forth above, and is entitled to statutory damages under California
25
      Civil Code§ 52, as well as compensatory and punitive damages according to proof.
26

27

28                                                     7




                                           Exhibit 1 - Page 14
     Case 2:21-cv-03880-DMG-SHK Document 1-1 Filed 05/07/21 Page 8 of 13 Page ID #:15




                                      FOURTH CLAIM FOR RELIEF
 2
      (Assault and Battery Against Does 1 through 10, the City of Los Angeles, and the Los Angeles
 3    Police Department)

 4            22.     Plaintiff restates and incorporates by reference Paragraphs 1-21 above, as though
 5
      fully stated herein.
 6
              23.     The City of Los Angeles and LAPD are liable for the violations of its employees
 7
      under California Government Code Section 815.2(a). Furthermore, the City of Los Angeles and
 8

 9    LAPD are liable under California Government Code Section 815.6.

              24.     Does 1 through 10, acting within the scope of their employment as law
11
      enforcement officers for LAPD assaulted and battered Plaintiff causing injury.
12
              25.     As a direct and proximate result of the aforementioned acts of defendants,
13
      Plaintiff was injured as set forth above, and is entitled to compensatory and punitive damages
14

15    according to proof.

16                                     FIFTH CLAIM FOR RELIEF
17
      (Negligence Against the City of Los Angeles, the Los Angeles Police Department, and Does 1-
18    10)

19            26.     Plaintiff restates and incorporates by reference Paragraphs 1-25 above, as though
20
      fully stated herein.
21
              27.     Defendants the City of Los Angeles, LAPD, and Doe defendants 1-10, acting
22
      within the course and scope of their employment had a duty to assure the competence of their
23

24    employee/agents defendants, but breached their duty and were negligent in the performance of

25    their duties by selecting, training, reviewing, supervising, failing to supervise, evaluating the
26
      competency, and retaining their defendant law enforcement officers, and/or employees and/or
27
      agents. This breach of the duty of careful selection, training, review, supervision, periodic
28                                                      8




                                           Exhibit 1 - Page 15
     Case 2:21-cv-03880-DMG-SHK Document 1-1 Filed 05/07/21 Page 9 of 13 Page ID #:16




      evaluation of the competency, and retention of such law enforcement officers and/or employees
 2
      and/or agents created an unreasonable risk of harm to persons such as Plaintiff.
3
              28.     Doe supervisors 1-10 breached their duty of care to observe, report, monitor and
4
      discipline their defendant law enforcement officers, and/or employees and/or agents.
5

 6           29.      As a direct and legal result of the aforesaid negligence and carelessness of

7     defendant City of Los Angeles and defendant LAPD, as well as of Doe supervisors 1-10, and as
8
      a result of their breach of duty of care to Plaintiff, he suffered damages as alleged herein.
 9
                                        SIXTH CLAIM FOR RELIEF
10
      (Deprivation of Civil Rights - 42 U.S.C. § 1983 - Monell Liability for Promulgating Policies and
11
      Directives that were Vague and Ambiguous and without Regard for the Likelihood of Serious
12    Injuries, and for Failure to Supervise, Train, and Take Corrective Measures, Causing
      Constitutional Violation, Against Defendant City of Los Angeles, the Los Angeles Police
13    Department, and Against Does 1-10 in their Official Capacities)
14
              30.     Plaintiff restates and incorporates by reference Paragraphs 1-29 above, as though
15
      fully stated herein.
16
              31.     Plaintiff is informed and believes and thereon alleges that, at all times herein
17

18    mentioned, Defendant City of Los Angeles, the Los Angeles Police Department, and Does 1-10,

19    with deliberate indifference, and conscious and reckless disregard to the safety, security, and
20
      constitutional and statutory rights of Plaintiff, engaged in the unconstitutional conduct and
21
      omissions, which consist of the following customs and/or policies:
22
              a.      Knowingly and intentionally promulgating and implementing policies and
23

24    directives regarding the deployment of 40 mm launchers and beanbag shotguns that were vague

25    and ambiguous and that allowed LAPD officers to use 40 mm launchers and beanbag shotguns i
26
      a manner that violated the constitutional rights of Plaintiff and others like Plaintiff;
27

28                                                       9




                                           Exhibit 1 - Page 16
     Case 2:21-cv-03880-DMG-SHK Document 1-1 Filed 05/07/21 Page 10 of 13 Page ID #:17




 1            b.       Subjecting citizens, including Plaintiff, to unreasonable uses of force against their
 2
                       persons;
 3
              c.       Failing to adequately train, supervise, and control officers in the field of law
4
       enforcement, including the use of force, and in particular the use of 40mm launchers and bean
 5

 6     bag shotguns;

7             d.       Failing to adequately discipline officers involved in misconduct, including
8
                       excessive force;
 9
              32.      The actions and inactions of the City of Los Angeles and LAPD set forth in
10
       paragraphs 30-31 were known or should have been known to the policy makers responsible for
11

12     the Los Angeles Police Department and occurred with deliberate indifference to either the

13     recurring constitutional violations elaborated above, and/or to the strong likelihood that
14
       constitutional rights would be violated as a result of failing to promulgate and implement policie
15
       and directives reasonably likely to prevent the excessive use of force in the deployment of
16
       beanbag shotguns and 40 mm launchers , and failing to train, supervise or discipline in areas
17

18     where the need for such training and supervision was obvious.

19            33.      The actions of the City of Los Angeles and LAPD set forth herein were a
20
       motivating force behind the violations of Plaintiffs constitutional rights as set forth in this
21
       complaint.
22
              34.      As a direct and proximate result of defendant City of Los Angeles and defendant
23

24     LAPD's acts and omissions, condoning, encouraging, ratifying, and deliberately ignoring the

25     pattern and practice of defendants' and Does 1-10's acts and omissions, Plaintiff sustained injury
26
       and damage as proved.
27

28                                                       10




                                            Exhibit 1 - Page 17
     Case 2:21-cv-03880-DMG-SHK Document 1-1 Filed 05/07/21 Page 11 of 13 Page ID #:18




 1                                                DAMAGES
 2
              35.     As a direct and proximate result of the aforesaid acts, practices, policies and
 3
       decisions of the City of Los Angeles, LAPD, and Does 1 through 10, Plaintiff has suffered great
 4
       mental and physical pain, physical injury, suffering, anguish, fright, nervousness, anxiety, shock,
 5

 6     humiliation, indignity, embarrassment, and apprehension, which have caused Plaintiff to sustain

 7     damages in a sum to be determined at trial.
 8
              36.     By reason of the afore-described acts and omissions of defendants, and Does 1-
 9
       10, Plaintiff was required to retain an attorney to prosecute the within action, and to render legal
10
       assistance to Plaintiff that he might vindicate the loss and impairment of his rights, and by reaso
11

12     thereof, Plaintiff requests payment by defendants of a reasonable sum for attorney's fees

13     pursuant to 42 U.S.C. § 1988.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                      11




                                           Exhibit 1 - Page 18
     Case 2:21-cv-03880-DMG-SHK Document 1-1 Filed 05/07/21 Page 12 of 13 Page ID #:19




                                           PRAYER FOR RELIEF
 2
              37.      WHEREFORE, Plaintiff prays for judgment against defendant City of Los
 3
       Angeles, defendant LAPD, and Does 1 through 10, and each of them, jointly and severally, as
 4
       described and limited in the Causes of Action set forth above, as follows:
 5

 6            1. For general compensatory damages according to proof;

 7            2. For special damages according to proof;
 8
              3. For exemplary and punitive damages against individual defendants in an amount
 9
                    according to proof;
10
              4. For costs of suit and reasonable attorney's fees permitted pursuant to 42 U.S.C.
11

12                  § 1988; and

13            5. For such further relief as the court may deem just and equitable.
14

15

16
                                                    Respectfully submitted,
17

18     DATED: March 11, 2021                        ��
                                                    Lawrence S. Middleton
19                                                  Attorney for Plaintiff
20

21

22

23

24

25

26

27

28                                                     12




                                          Exhibit 1 - Page 19
     Case 2:21-cv-03880-DMG-SHK Document 1-1 Filed 05/07/21 Page 13 of 13 Page ID #:20




                                             JURY DEMAND
 2
             Trial by jury of all issues is demanded.
3

 4     DATED: March 11,, 2021
                                                             LAWRENCE S. MIDDLETON
 5
                                                             Attorney for Plaintiff
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                      13




                                         Exhibit 1 - Page 20
